February 9, 1993
                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 92-1224

                  VALERIE WATTERSON, ET AL.,

                   Plaintiffs, Appellants,

                              v.

                     EILEEN PAGE, ET AL.,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF NEW HAMPSHIRE

           [Hon. Shane Devine, U.S. District Judge]
                                                  

                                         

                            Before

                     Selya, Circuit Judge,
                                         

               Campbell, Senior Circuit Judge,
                                             

                  and Boudin, Circuit Judge.
                                           

                                         

Charles E.  Dibble with whom Charles  E. Dibble, P.C. was on brief
                                                     
for appellants.
Mark H. Gardner with  whom Craig F. Evans and Evans & Hermann were
                                                             
on brief for appellees Janet Seymour and Roland Smith.

                                         

                       February 9, 1993
                                         

          CAMPBELL,  Senior  Circuit Judge.   The  mother and
                                          

grandparents of two minor children brought this action in the

district court under 42 U.S.C.   1983 and state law against a

social worker and two psychologists who were involved in  the

State of New Hampshire's  investigation into reports that the

children  had been  sexually abused.   The  two psychologists

moved to  dismiss the  complaint against themselves,  and the

court  allowed their motion.  It ruled that they had absolute

immunity from suit under 42 U.S.C.   1983 and state statutory

immunity  from  the pendent  state  law claims.    We affirm,

although on  somewhat  different grounds  as  to the     1983

claims.

                              I.

          In considering  a motion  to dismiss, a  court must

take the allegations in  the complaint as true and  must make

all  reasonable  inferences  in  favor  of   the  plaintiffs.

Monahan v.  Dorchester Counseling  Ctr., Inc., 961  F.2d 987,
                                             

988 (1st Cir. 1992).  Here the district court also took  into

account certain facts set  out in public documents plaintiffs

attached to  an  opposition  they  filed  to  the  motion  to

dismiss.    Ordinarily,  of   course,  any  consideration  of

documents  not attached  to the  complaint, or  not expressly

incorporated therein, is forbidden, unless the  proceeding is

properly converted  into one for summary  judgment under Rule

56.  See Fed. R. Civ. P. 12(b)(6).  However, courts have made
        

                             -2-

narrow exceptions for documents the authenticity of which are

not disputed by the parties; for official public records; for

documents  central to  plaintiffs'  claim; or  for  documents

sufficiently referred to in the complaint.  See, e.g., Romani
                                                             

v.  Shearson Lehman Hutton, 929  F.2d 875, 879  n.3 (1st Cir.
                          

1991) (considering offering documents submitted by defendants

with  motion to dismiss claim  of securities fraud); Fudge v.
                                                          

Penthouse  Int'l, Ltd.,  840  F.2d 1012,  1014-15 (1st  Cir.)
                      

(considering   allegedly   libelous   article  submitted   by

defendants with  motion to  dismiss), cert. denied,  488 U.S.
                                                  

821 (1988); Mack v.  South Bay Beer Distrib., Inc.,  798 F.2d
                                                  

1279, 1282 (9th Cir. 1986) ("[O]n a motion to dismiss a court

may properly  look beyond the complaint to  matters of public

record and doing so  does not convert a Rule  12(b)(6) motion

to one for summary judgment."); see also In re Wade, 969 F.2d
                                                   

241, 249 & n.12 (7th Cir. 1992).

          Here, all  or most of  the above-mentioned elements

are  present.  Plaintiffs, moreover, introduced the documents

themselves,  in  order  to  bolster  their  argument  against

defendants' motions to  dismiss.  See Cortec Indus.,  Inc. v.
                                                          

Sum  Holding L.P.,  949 F.2d  42, 48  (2d Cir.  1991) ("[T]he
                 

problem  that  arises   when  a   court  reviews   statements

extraneous  to a complaint generally is the lack of notice to

the plaintiff . . . . Where plaintiff has actual notice . . .

and has relied  upon these documents in framing the complaint

                             -3-

the necessity of translating a Rule  12(b)(6) motion into one

under  Rule 56 is largely dissipated."), cert. denied, 112 S.
                                                     

Ct.  1561 (1992); Berk v. Ascott Inv. Corp., 759 F.Supp. 245,
                                           

249  (E.D. Pa.  1991) ("[W]hen a  plaintiff has  admitted the

authenticity of a document . .  ., a court may consider  that

document  in ruling  on  a  motion  under  Fed.  R.  Civ.  P.

12(b)(6).").

          Like  the  court  below,  therefore, we  treat  the

documents submitted  by plaintiffs     the Abuse  and Neglect

Petitions,  the Pittsfield  District Court  orders, defendant

Seymour's written  report to  defendant  Page, and  Seymour's

affidavit    as part of the pleadings.  The facts that emerge

are as follows:

          Plaintiff-appellant   Valerie   Watterson  is   the

natural  mother  of two  minor girls  born  in 1979  and 1984

respectively  ("the  older  child"  and  "the  young  child";

collectively  "the children"  or  "the girls").    Plaintiff-

appellant Violet  Bruillard is the natural  mother of Valerie

and grandmother  of the  children.  Plaintiff-appellant  Paul

Bruillard  is Violet's  husband, and  stepgrandfather to  the

children.  The  girls lived  with all three  appellants in  a

house belonging to  Violet and  Paul in New  Hampshire.   The

girls' natural father, who separated from Valerie in 1981, is

not a party to this action.

          Since birth,  the older child has  had only partial

                             -4-

hearing  and partial  speech abilities.   Beginning  in 1985,

when  she was  six years  old, the  child attended  the Green

Acres  School in  Manchester,  New Hampshire,  as  part of  a

program for the  hearing impaired.   In January 1986,  school

officials reported unusual  behavior by the child  to the New

Hampshire Division  for Children  and Youth  Services (DCYS),

including  symptoms of  neglect  and  possible sexual  abuse.

DCYS  officials  investigated  the  case   and  identified  a

fourteen-year-old  boy  who rode  to  school  on the  child's

school  bus  as the  probable abuser.    Steps were  taken to

remedy the situation and the case was closed.

          In  March  1987,  however, school  officials  again

wrote to DCYS to report continuing symptoms of sexual  abuse.

Defendant  Eileen Page  (who  is not  an  appellee), a  state

social  worker assigned to the case by DCYS, filed a Petition

for Neglect in  the Pittsfield District  Court, State of  New

Hampshire, on  May 18, 1987.  See N.H. Rev. Stat. Ann.   169-
                                 

C:7.  The petition  alleged that the older child  was subject

to neglect by  Valerie Watterson, citing  the reports of  the

Green Acres  School officials  that the child  was describing

sexual matters in  detail to other children  and her teacher,

fondling herself and  other children,  and complaining  about

pains  in her stomach and  lower abdomen.   The petition also

alleged that  the child wore  dirty clothing  to school,  was

unkempt and unwashed, and appeared to be making her own lunch

                             -5-

of mayonnaise sandwiches.

          On May  28,  1987, the  Pittsfield  District  Court

conducted a  preliminary hearing and ordered  that the child,

then eight years of age, be referred to Concord Psychological

Associates  for counseling.  See N.H. Rev. Stat. Ann.    169-
                                

C:15,  16.  The court  also granted legal  supervision of the

child  to  DCYS, left  placement  of the  child  with Valerie

Watterson,  and  ordered DCYS  to  facilitate  the counseling

sessions  and  "to   conduct  an  appropriate  investigation,

including,  but  not  limited  to  home  environment  study."

Beginning June 11, 1987, the child attended weekly counseling

sessions at Concord  Psychological Associates with defendant-

appellee  Janet  Seymour,  a  psychologist who  was  not  yet

certified.    Seymour  was  supervised  by defendant-appellee

Roland Smith, a board-certified psychologist  and director of

Concord Psychological Associates.

          On  June 22,  in lieu  of a  scheduled adjudicatory

hearing and  without a finding of neglect, DCYS and appellant

Valerie  Watterson entered  an  agreement for  issuance of  a

consent  order.  See  N.H. Rev. Stat.  Ann.    169-C:17.  The
                    

consent  order mandated  that,  "[The  child] shall  continue

counselling  at  Concord  Psychological  Associates,  with  a

report from Concord Psychological Associates filed  with this

court  not later than forty-five  days from the  date of this

agreement."   The order  also stated  that DCYS would  assist

                             -6-

Valerie in transporting the child to the counseling sessions,

that  Valerie would submit  to psychological evaluation, that

DCYS would complete a  home study with Valerie's cooperation,

and that the court retained jurisdiction over the case.  

          Seymour with the aid of a sign-language interpreter

conducted a  total of  seven psychotherapy sessions  with the

child   from  June  11  to  July  22,  1987.    On  Seymour's

initiative,  the younger  child, then  three years  old, also

attended  one of  the sessions.   On  July 24,  1987, Seymour

reported  her  findings in  writing  to  social worker  Page,

stating that the older child revealed during therapy that her

grandmother  and  mother  (appellants  Violet  Bruillard  and

Valerie Watterson)  repeatedly took  the girls  against their

will to a  house where the older child was  required to sleep

in  close  proximity with  boys  and a  grown  man.   On  one

occasion, one male  allegedly fondled the  older child.   The

younger child was allegedly threatened with a large knife and

subjected  to fondling by a  young boy while  Valerie and the

older child watched.   The  older child  also reported  being

paid for visiting  the house,  being told not  to reveal  the

visits to anyone, and eventually being informed by her mother

in July  1987 (during the period of  the counseling sessions)

that she would no longer take the girls to the house.  

          On the  basis of these  findings, Seymour concluded

that  the   girls'  grandmother,   Violet,   may  have   been

                             -7-

"prostituting  [the  older  child]  and probably  [the  young

child]  to a  group of people,  likely a sex  ring."  Seymour

stated that Valerie, the mother,  was only partially aware of

the  events at the house  but failed to  protect the children

from the abuse.  Seymour concluded her report by recommending

that  DCYS  initially  confront Valerie  Watterson  with  the

accusations  and then,  if necessary,  remove the  girls from

appellants' home.

          The same day Seymour issued her report, Page sought

and obtained an ex  parte order from the  Pittsfield District
                         

Court  for  the  immediate  removal  of  both  children  from

appellants' home, citing the information gathered by Seymour.

See  N.H.  Rev.  Stat. Ann.     169-C:6.    That evening  law
   

enforcement  officials took  the two  girls from  appellants'

home and  placed them in separate foster  homes.  On July 27,

1987, Page filed  new Abuse and Neglect Petitions with regard

to the  two  children, alleging  that  they were  subject  to

sexual abuse  by Valerie Watterson and Violet Bruillard.  See
                                                             

N.H. Rev. Stat. Ann.   169-C:7.

          On  September  24,  1987, in  connection  with  the

proceedings,  Seymour swore  out an  affidavit detailing  her

findings  regarding  the two  children.    In her  affidavit,

Seymour  attested  that she  believed,  based  on her  weekly

psychotherapy sessions  with the  older child and  the single

session  with  the  young   child,  that  the  children  were

                             -8-

subjected to some sort of  child prostitution/satanic worship

activity  (involving "the killing  of animals  and children,"

"ugly  hats (perhaps  headdresses) with  horns," and  "men in

robes"),  at  a location  identified  by the  girls  as "Mike

Chickering's house."  Seymour's affidavit was apparently used

by  the Merrimack County Sheriff's office  to obtain a search

warrant for the  Chickering house, where the only evidence of

child prostitution and satanic worship found by  police was a

catalog for pornographic films and an ordinary letter opener.

          On May 25, 1988, after eight days of testimony, the

Pittsfield  District Court  ruled that no  evidence supported

the  allegations  of ritual  sexual  abuse  occurring at  the

Chickering   residence  and  so  dismissed  those  particular

charges.  See N.H. Rev. Stat. Ann.    169-C:18, 19.  However,
             

the court stated that  it was "obvious" that the  older child

had been sexually  abused and that  the young child  suffered

some traumatic  incident that  could be classified  as abuse.

Valerie  Watterson and  Violet Bruillard appealed  the latter

findings  to the superior court,  see N.H. Rev.  Stat. Ann.  
                                     

169-C:28, but DCYS voluntarily withdrew the Abuse and Neglect

Petitions before further proceedings were conducted.1

                    

1.   The record does not  indicate reasons for the withdrawal
of  the abuse petitions.  Nor does any document state whether
and when the children were returned to appellants, indicating
that there may have been subsequent proceedings regarding the
children not  at issue here.   Appellants' brief  states only
that the younger child  remained in foster homes for  a total
of two-and-one-half years, and that the older child currently

                             -9-

          Appellants brought this  civil action  on July  12,

1990, in the United States District Court for the District of

New Hampshire  against DCYS social worker  Page and appellees

Seymour   and  Smith  of  Concord  Psychological  Associates.

Appellants alleged  in their complaint, as  amended, that all

three defendants were liable pursuant to 42 U.S.C.   1983 for

depriving appellants  of their  liberty and  property without

due  process of law.   The complaint  contained pendent state

law  claims against Seymour and Smith for failing to act with

due care with regard to professional  standards.  The amended

complaint  also  brought   state  law  claims   of  malicious

prosecution and abuse of  process against defendant Page, who

is not a party to this appeal.2

          Seymour  and  Smith  moved to  dismiss  all  claims

against them under Fed.R.Civ.P. 12(b)(6) on grounds that they

are immune from  civil liability.  The district court granted

these  motions  on  August  12, 1991,  holding  that  the two

psychologists had absolute quasi-judicial immunity from the  

1983 claims as court-appointed  psychologists, and had  state

statutory immunity from liability  under the state law claims

                    

lives apart from appellants  in a residential learning center
for deaf children in Massachusetts.

2.   The district court assumed  that the claims of malicious
prosecution and  abuse of  process also applied  to appellees
Seymour  and Smith and held that  they had statutory immunity
from  those claims.   However,  appellants clarify  on appeal
that those two state law claims apply only to defendant Page.

                             -10-

pursuant to the New Hampshire Child Protection Act.  See N.H.
                                                        

Rev. Stat. Ann.   169-C:31.  Appellants appeal from the final

judgment dismissing  the complaint against  Seymour and Smith

issued pursuant to Fed. R. Civ. P. 54(b) on February 7, 1992.

                             II.

     A.  Section 1983 Claims
                            

          We  need  not  decide whether  the  district  court

correctly   held  that  a   court-appointed  psychologist  is

entitled to absolute immunity  from claims in connection with

her duties as  a quasi-judicial  officer.   Compare Myers  v.
                                                         

Morris,  810  F.2d 1437,  1466-67  (8th  Cir.) (holding  that
      

court-appointed psychologists have absolute  immunity), cert.
                                                             

denied,  484 U.S. 828 (1987) with Hodorowski v. Ray, 844 F.2d
                                                   

1210, 1215-16  (5th Cir.  1988) (refusing to  extend absolute

immunity to  child protective service  workers).   This is  a

difficult  and, in  this  circuit, novel  question, on  which

there is no conclusive authority.  See Frazier v. Bailey, 957
                                                        

F.2d  920,  931  n.12 (1st  Cir.  1992);  see  also Snell  v.
                                                         

Tunnell,  920 F.2d  673, 686-89  (10th Cir.  1990) (reviewing
       

various court positions on  absolute immunity for child abuse

investigation participants),  cert. denied,  111 S.  Ct. 1622
                                          

(1991).   In  Burns  v. Reed,  111 S.  Ct.  1934 (1991),  the
                            

Supreme  Court  cautioned  that  the  "presumption   is  that

qualified  rather than  absolute  immunity is  sufficient  to

protect   government  officials  in  the  exercise  of  their

                             -11-

duties."   Id. at 1939.  The Court went on to say that it had
              

been  "'quite  sparing'  in  [its]  recognition  of  absolute

immunity, and  [had] refused to  extend it any  'further than

its  justification would warrant.'"  Id. (citations omitted).
                                        

We  do not suggest that absolute immunity could not exist for

these psychologists in the  present circumstances.  But since

for more conventional reasons  appellees are clearly entitled

to  prevail,  we  rest  our  decision  exclusively  on  those

reasons.

          Except perhaps for the allegation that Seymour gave

false testimony in court, appellants have alluded to no facts

that seem even remotely sufficient to show a violation of the

federal  constitution by  the  two psychologists.   And  even

assuming  Seymour testified  falsely, and  even assuming  her

false  testimony might  otherwise  give rise  to  a claim  of

constitutional dimensions,  she  would still  be immune  from

suit under   1983 because  of the absolute immunity  afforded

to witnesses  for their testimony  in the course  of judicial

proceedings.  Infra.  We, therefore, sustain the dismissal of
                   

the   1983 claims.3

                    

3.  In  moving to  dismiss,  appellees relied  exclusively on
their argument  that  the court-appointed  psychologists  had
quasi-judicial  immunity for all their challenged activities,
although  they reserved  the  right to  raise other  defenses
including the failure  to state  a claim for  relief.   While
issues not pursued in the district  court ordinarily will not
be  considered on appeal, Brown v.  Trustees of Boston Univ.,
                                                            
891 F.2d 337, 352 (1st Cir. 1989), cert. denied, 496 U.S. 937
                                               
(1990), we are free to affirm on any independently sufficient

                             -12-

          To bring an action  under   1983, a  plaintiff must

show  both  the  existence  of a  federal  constitutional  or

statutory  right, and  some deprivation  of that  right as  a

result  of  defendants' actions  under  color  of state  law.

Willhauck  v. Halpin,  953  F.2d 689,  703  (1st Cir.  1991).
                    

Appellants claim that Seymour and Smith acted under  color of

state law to deprive  them of their  right to due process  of

law  in violation of the Fifth and Fourteenth Amendments.  We

shall  assume that  the Pittsfield  District Court  order for

counseling  and reporting by Concord Psychological Associates

provided a  sufficient basis for these  private defendants to

be acting under color of state law.  See Frazier, 957 F.2d at
                                                

928;  Rodriques v.  Furtado, 950 F.2d  805, 813-14  (1st Cir.
                           

                    

ground, Aunyx Corp. v. Canon U.S.A., Inc., 978 F.2d 3, 6 (1st
                                         
Cir. 1992).   This is especially  so where  our review is  de
                                                             
novo.    Willhauck v.  Halpin, 953  F.2d  689, 704  (1st Cir.
                             
1991).  
     We  conclude  that  in  these circumstances  it  is  not
improper  for us to uphold  the dismissal on  the ground that
appellants failed  to make out any claim  for the deprivation
of  a   federal  constitutional   right,  even   though  this
particular  issue was  not explored  below.   Appellants have
explained their theory of  the case in the course  of arguing
against  absolute immunity  for appellees,  and  described at
oral  argument   the   basis  for   their   federal   claims.
Furthermore, we  take all of appellants'  allegations as true
and make  our determination solely  as a matter of  law.  Cf.
                                                             
Brown  v. St. Louis Police  Dept., 691 F.2d  393, 396-97 (8th
                                 
Cir.  1982), cert.  denied, 461  U.S. 908  (1983) (discussing
                          
"special  circumstances" that  could  make it  "fundamentally
unfair" to consider alternative grounds  on appeal).  To send
the  matter back to  the lower court would  be an exercise in
futility,   especially  given   the  additional   defense  of
qualified immunity which, although not discussed here, stands
as a further, seemingly insurmountable barrier to recovery.

                             -13-

1991).    A  likely  alternative  ground  for  affirming  the

district court  is qualified immunity.   However, before even

reaching  qualified   immunity,  a  court   of  appeals  must

ascertain whether the appellants have asserted a violation of

a constitutional right at all.  Siegert v. Gilley, 111 S. Ct.
                                                 

1789, 1793 (1991).

          Appellants   do  not  allege  that  the  procedures

provided under New Hampshire law for child  neglect and abuse

petitions,   concededly   followed    in   this   case,   are

constitutionally inadequate.  See N.H. Rev. Stat. Ann.   169-
                                 

C:1  et seq..  Instead,  they make a  substantive due process
            

claim,  viz., that  by means  of Seymour's  report, appellees

deprived  them  of   a  constitutionally  protected   liberty
                                                             

interest in family integrity, including the care, custody and

supervision of  the  children.4    Seymour is  said  to  have

                    

4.   We see no other  constitutionally protected interest  or
right  at  stake.    Damage  to  reputation  alone  does  not
constitute a  violation of  a substantive due  process right.
Paul v. Davis, 424 U.S. 693, 713 (1976).  But cf. Petition of
                                                             
Bagley, 128  N.H. 275, 284-85,  513 A.2d 331  (1986) (holding
      
that officials'  determination that  child  abuse report  had
foundation  in  fact  and  recordation  in  central  registry
implicated plaintiffs' due process liberty interest under New
Hampshire constitution).  
     In  addition, there  are no  allegations in  the amended
complaint  to support  the  conclusory claim  that appellants
were deprived  of  some constitutionally  protected  property
                                                             
interest, so we find the complaint fails to state a claim for
unconstitutional deprivation  of property.  See  Fed. R. Civ.
                                               
P. 12(b)(6).   The  only property  interest affected  was, we
infer  from the  complaint's  allegations, the  loss of  some
money and wages to attend the abuse proceedings and to pay an
attorney  to represent  them,  neither of  which constitutes,
standing alone, an unconstitutional deprivation of property.

                             -14-

conspired with Page to conduct  an unauthorized investigation

of  the  family's affairs  while  also  counseling the  older

child.   Seymour was  allegedly negligent in  her counseling,

and  this negligent  counseling and  investigating supposedly

led to incorrect conclusions about the involvement of Valerie

and  Violet in  the  sexual  abuse  of  the  girls.5    These

incorrect conclusions, contained in Seymour's report, enabled

DCYS to obtain court approval for the removal of the children

from appellants' home, thereby depriving appellants  of their

constitutionally   protected   liberty  interest   in  family

integrity.6    Appellee  Smith's  purported  liability  stems

solely from his allegedly  inadequate supervision of  Seymour

at Concord Psychological Associates.

          Taking all  of plaintiffs' allegations as  true, we

see  only three possible bases  for the    1983 claim against

Seymour: first,  she  "conspired" with  Page  to  investigate

                    

5.  Appellants  do  not allege  the  absence  of grounds  for
suspecting abuse by someone.  They admit that, during  visits
to  her father,  the  older child  witnessed repeated  sexual
abuse of another child  in a manner nearly identical  to that
described  by  the  older child  to  Seymour.   In  addition,
appellants admit that the older child was molested at age six
by a fellow student during bus rides to school.

6.   While the  scope and level  of constitutional protection
for the  liberty interests  of grandparents  probably differs
from that for  parents' interests, compare  Moore v. City  of
                                                             
East Cleveland, 431 U.S.  494, 500-06 (1977) with Stanley  v.
                                                         
Illinois, 405 U.S. 645,  651-52 (1972), appellants Violet and
        
Paul Bruillard,  as grandparents who resided  with the girls,
have  interests at  least  sufficient to  avoid dismissal  of
their    1983 claims on grounds they have no constitutionally
protected right at stake.

                             -15-

appellants'   family  without  express  court  authority  and

direction  to do  so; second,  she negligently  counseled and

interviewed  the children;  and  third, she  presented  false

testimony and withheld information from the court.  The first

two  theories fall  short,  however, of  stating any  federal

constitutional claim.  While the Supreme Court has recognized

an   abstract   fundamental  liberty   interest   in  "family

integrity,"  the Court has  never found  that interest  to be

absolute or unqualified.   Frazier, 957 F.2d at 929-30.   The
                                  

government  has  a  compelling  interest in  the  welfare  of

children, and  the relationship between parent  and child may

be  investigated  and  terminated   by  the  state   provided

constitutionally  adequate procedures are followed.  Santosky
                                                             

v.  Kramer, 455  U.S. 745,  766, 769  (1982).   The right  to
          

family integrity clearly  does not  include a  constitutional

right to  be  free  from child  abuse  investigations.    See
                                                             

Stanley v. Illinois, 405 U.S.  645, 649 (1972) (stating  that
                   

the State has a  "right    indeed,  duty    to protect  minor

children through  a judicial determination of their interests

in  a neglect  proceeding"); Weller  v. Department  of Social
                                                             

Servs., 901 F.2d 387,  391 (4th Cir. 1990);   Myers, 810 F.2d
                                                   

at 1462.   If while  engaged in treating  the children  under

court  direction, Seymour, in  conjunction with  Page, looked

into  whether the  children  had been  abused by  appellants,

such a joint undertaking would not, without more, violate any

                             -16-

constitutional  right  of appellants.7    The  second factual

basis,  that  Seymour  performed  the  therapy  sessions  and

reported her findings with a lack of due care, at most states

a claim of negligence, which is insufficient to constitute  a

deprivation of  due process  of law.8   Daniels  v. Williams,
                                                            

474 U.S. 327, 332-34 (1986).

          Appellants'   third    allegation,   that   Seymour

conspired  with  Page  to  present  false  testimony  to  and

withhold material  evidence from the court  hearing the abuse

charges,  fails  for a  different  reason:  all witnesses  at

judicial proceedings have  an absolute immunity  from damages

liability based  on their testimony.   Briscoe v.  LaHue, 460
                                                        

                    

7.   Describing the  investigation by  Seymour and Page  as a
"conspiracy"  adds nothing  to  the  charge; mere  conclusory
allegations that  defendants "conspired" are not  enough in a
civil rights complaint to  turn otherwise lawful actions into
a valid claim of  unlawful conspiracy.  See Glaros  v. Perse,
                                                            
628 F.2d 679, 685 (1st Cir. 1980).

8.   Appellants allege without further explanation or factual
support  in  their  complaint   that  Seymour  conducted  the
counseling sessions with reckless and callous indifference to
their constitutional rights.  While reckless indifference, as
opposed to mere  negligence, may be actionable  under   1983,
see Torres Ramirez v. Bermudez Garcia, 898 F.2d 224, 227 (1st
                                     
Cir. 1990), no  set of  facts alleged in  this complaint,  or
reasonable  inferences therefrom, could  support a finding of
more than simple  lack of  due care.   It  was not  Seymour's
counseling  activities,  as   such,  moreover,  that  injured
appellants.  It was Seymour's  report to Page, conveying  the
story of possible abuse by appellants.  Yet appellants  admit
that  the  older  child had  been  sexually  abused  by other
unidentified persons, see supra note  5, and the only alleged
                               
problems  with Seymour's report  were purported omissions and
misinterpretations  of  certain   facts.    Seymour  herself,
moreover,  recommended  that  DCYS  seek  the  cooperation of
Valerie Watterson before considering removal of the children.

                             -17-

U.S. 325, 326 (1983).   This immunity applies even  to public

officials  who knowingly give  false testimony.   Id. at 345.
                                                     

Seymour thus  had absolute  immunity for her  testimony, even

assuming it was either false or incomplete.

          The   1983  claim against Smith is  based solely on

his  actions as  the supervisor  of Seymour's  counseling and

investigation.   Because  Seymour violated  no constitutional

rights of appellants in  her counseling and investigation, we

find  even   less  basis  for  recovery   against  Smith  for

supervising her.  See Frazier, 957 F.2d at 931-32.  
                             

          For  these  reasons,  the     1983  claims  against

Seymour and Smith were properly dismissed.

     B.  State Law Claims
                         

          The district court held that the two psychologists,

Seymour and  Smith, had immunity  from the  state law  claims

pursuant to a state statute, N.H. Rev. Stat. Ann.   169-C:31,

which immunizes persons who  report suspicions of child abuse

to the proper state  authorities in good faith.9   Appellants

                    

9.   N.H. Rev. Stat. Ann.   169-C:31 provides:

          Anyone participating in good faith in the
          making  of  a  report  pursuant  to  this
          chapter  is  immune  from any  liability,
          civil or criminal,  that might  otherwise
          be  incurred  or   imposed.    Any   such
          participant  has  the same  immunity with
          respect    to   participation    in   any
          investigation by the  bureau or  judicial
          proceeding resulting from such report.

N.H. Rev. Stat. Ann.   169-C:29 requires that certain persons

                             -18-

argue that the district court misapplied the immunity statute

because their  state law  claims against appellees  stem from

                    

report suspected child abuse.

          Any  physician,  surgeon, county  medical
          examiner, psychiatrist, resident, intern,
          dentist,      osteopath,     optometrist,
          chiropractor,   psychologist,  therapist,
          registered   nurse,  hospital   personnel
          (engaged in administration,  examination,
          care and treatment of persons), Christian
          Science  practitioner,   teacher,  school
          official, school nurse, school counselor,
          social worker, day care worker, any other
          child   or   foster   care  worker,   law
          enforcement  official,  priest, minister,
          or  rabbi  or  any  other  person  having
          reason to  suspect that a child  has been
          abused or neglected shall report the same
          in accordance with this chapter.

N.H. Rev. Stat.  Ann.   169-C:30  describes how such  reports
are to be made.

          An  oral report shall be made immediately
          by telephone or  otherwise, and  followed
          within 48 hours  by a report in  writing,
          if  so requested,  to the  bureau.   Such
          report shall, if  known, contain the name
          and address  of  the child  suspected  of
          being  neglected or abused and the person
          responsible for the child's  welfare, the
          specific  information indicating  neglect
          or the nature  and extent of the  child's
          injuries   (including  any   evidence  of
          previous injuries), the  identity of  the
          person  or  persons  suspected  of  being
          responsible  for  such neglect  or abuse,
          and  any other information  that might be
          helpful in establishing neglect  or abuse
          or that may be required by the bureau.

"Bureau" is defined as "the bureau  of children, division for
children and  youth services, department of  health and human
services."  N.H. Rev.  Stat. Ann.   169-C:3 IV.   This agency
is referred to herein as DCYS.

                             -19-

the  lack  of  due  care  in performance  of  the  counseling

services,  not from Seymour's  subsequent report of suspected

child abuse  (which, appellants concede, is  protected by the

immunity statute).

          We  reject  appellants'  argument.    The  injuries

alleged in their complaint  are separation from the children,

damage to  their reputations, and various  forms of emotional

distress.  No  harm to  the children as  the result of  their

being negligently counseled is  alleged, nor was suit brought

on  the   children's  behalf  to  complain   of  the  alleged

malpractice.    All  the  asserted harms  resulted  from  the

state's removal of the children.   Seymour's and Smith's sole

connection to that separation was Seymour's report to DCYS of

her  suspicions that  the girls  were being  sexually abused.

Clearly, Seymour's report  of suspected abuse falls  squarely

within  the meaning of "a report pursuant to this chapter" as

defined by N.H. Rev. Stat. Ann.    169-C:31.  See Petition of
                                                             

Bagley, 128  N.H. 275, 280, 513 A.2d 331 (1986) (interpreting
      

provisions  of  the  N.H.   Child  Protection  Act).    While

appellants contend that the  Abuse and Neglect Petition would

not have been filed but for the allegedly negligent manner in

which Seymour  conducted the counseling sessions,  we find no

support in New Hampshire law, nor was any cited, for removing

the immunity protection of N.H. Rev. Stat. Ann.   169-C:31 if

the   report  is  the  product  of  negligently  administered

                             -20-

psychotherapy.  See State  v. Howland, 125 N.H.  497, 500-02,
                                     

484  A.2d  1076,  1077-78  (1984) (discussing  the  scope  of

statutory immunity under N.H. Rev. Stat. Ann.   169-C:31).

                             III.

          For  the   reasons  stated  above,  we  affirm  the

district court's  dismissal of appellants'  complaint against

appellees Seymour and Smith.

          Affirmed.  Costs to appellees.
                                       

                             -21-